Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to papers filed on 4/4/2022.
Claims 1, 5-9, 12-15, and 18-20 have been amended.
No claims have been cancelled.
No claims have been added.
Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/4/2022 has been entered. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a system, process (method as introduced in Claim 9), and computer program product and will be considered under the appropriate 35 USC § 101 analysis.
Claims 1, 9, and 15 recite calculating a score.  The limitations of using weighted connections/relationships in the calculations, using directed connections/relationships in the calculations, as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people (including social activities). That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing managing personal behavior or relationships or interactions between people which represents the abstract idea of certain methods of organizing human activity. 
Additionally, the claims, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of concepts performed in the human mind (including an observation, evaluation, judgment, opinion), such as calculating scores based on weighted social relationships. That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing performance of concepts performed in the human mind which represents the abstract idea of mental processes.
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a computer/processor to perform the recited steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using a computer memory with executable instructions to perform the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using machine learning (artificial intelligence, modelling, etc.) to generate information and/or scores.  Artificial intelligence, as used in the claims, merely represents a generic recitation of known concepts/tools and can be performed using generic processors.  The artificial intelligence, as recited in the claims, is merely used as a generic tool for generating data.  It is merely used as a tool to apply or generally link the claimed invention to a particular technological environment and does not perform any significant processing activity.  
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims does not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-4, 8, 10, 11, 14, 16, 17, and 20 recite further elements related to the score calculation steps of the parent claims and/or specific types of data.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea. Therefore, Claims 2-4, 8, 10, 11, 14, 16, 17, and 20 are ineligible.
Claims 5, 6, 12, 13, 18, and 19 recite further elements related to the score calculation which are similar to the score generate din the steps of the parent claims and/or specific types of data.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea. Therefore, Claims 5, 6, 12, 13, 18, and 19 are ineligible.
Claim 7 recites further elements related to the data collection steps of the parent claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea. Therefore, Claim 7 is ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-11, 14-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wana et al. (Pub. No. US 2012/0290565 A1) in view of Bo et al. (CN 105701710 A).
In regards to Claims 1, 9, and 15, Wana discloses:
A system/Method, comprising: 
a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: (see at least [0067]; [0069]; [0073]; [0074])
a weighted organizational distance component that determines a weighted organizational distance score of a project team comprising a plurality of entities first function of respective weighted distance scores of pairs of entities of the plurality of entities, wherein the respective weighted distance scores are based on a second of an organization hierarchy based on a function of respective weights of one or more links between the pairs of entities and the respective weights are based on respective directionalities of the one or more links relative to the organization hierarchy; (Fig. 6; [0077]; [0081]-[0086], shows scores being determined for links between entities in an organization, the scores being weighted, weighting including based on directionality, for example a direct manage one level higher may be weighted more than a direct subordinate one level lower (showing directionality affecting weights, emphasis on [0084] and Fig. 6, “…For example, direct manager, Susie Jones, may receive a weighted sub-score of 0.9. Jane Doe, subordinate, may receive a weighted sub-score of 0.7. A manager two levels removed from requester, Tom Johnson, such as John Smith, may receive a weighted score of only 0.5….”) 
Upon analysis of the claim amendments, it appears that the only significant change is the addition of analysis between multiple pairs of entities.  The claims incorporate the same processing such as the second function (weights provided to directionality of a connection) that is used to determine the first function (weighted distance score of the connection).  As described above, Wana uses directionality as a factor in the determination of weighted distance scores in an organizational hierarchy.  The only significant difference between the previous claims and the current claims is that multiple connections are analyzed (rather than just one user to a second user).  The term “team” could refer to any group of users.
Wana discloses that team data related to members within an organizational hierarchy is obtained and used ([0032]; [0078]; [0083]; etc.).  Wana also discloses the ability to limit the users of an organizational hierarchy to a subset ([0090],  discusses the size of distribution lists used to determine the analyzed individuals)
Although Wana does not explicitly disclose that the connections are determined and weighted for multiple pairs of users, it would have been obvious to one of ordinary skill in the art at the time of filing that Wana includes all of the capabilities and knowledge to perform the analysis multiple times.  One of ordinary skill in the art would not assume that the entire invention of Wana would be used only once for one user and there is no material in Wana to preempt or discourage this from occurring.  Therefore one of ordinary skill in the art would understand that wan could perform the analysis of weighted connection any number of times for any number of pairs of users including for all pairs of users in a list of users (subset, including “teams”) included in an organizational hierarchy (or even all pairs of users).
Wana discloses the above system/method for determining scores based on paths between users in an organization.  Wana does not explicitly disclose a learner component that generates, via a machine learning model, a prediction of a performance outcome of a project assigned to the project team based on the weighted organizational distance score, however, Bo teaches:
a learner component that generates, via a machine learning model, a prediction of a performance outcome of a project assigned to the project team based on the weighted organizational distance score.  (Abstract; page 2, lines 24-40, predicts the ability of a team to successfully communicate and finish a task (including work) using models and algorithms; page 3; Claim 2, includes analysis of path strengths between users, including weighted distances) 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have further modified the system of Wana so as to have included a learner component that generates, via a machine learning model, a prediction of a performance outcome of a project assigned to the project team based on the weighted organizational distance score, as taught by Bo.
Wana discloses a “base” method/system in which user information and social connection information is used to determine distance scores between users, as shown above.  Bo teaches a comparable method/system in which user information and social connection information is used to determine distance scores between users, as shown above.  Bo also teaches an embodiment in which a learner component generates a prediction of a performance outcome of a project assigned to the project team based on the weighted organizational distance score, as shown above.  One of ordinary skill in the art would have recognized the adaptation of a learner component that generates, via a machine learning model, a prediction of a performance outcome of a project assigned to the project team based on the weighted organizational distance score to Wana could be performed with the technical expertise demonstrated in the applied references. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")
	Although the above references show the scores being related to “organizational” data and users, it is noted that in addition to the above rejection, the term “organizational” as applied in the claims (e.g. “organizational distance score”, “organizational distance component”, etc.) is merely a label applied to the elements and therefore provide no patentable weight.  Although Bo is related to social relationship graphs, they would be used in a similar manner as the organizational graphs and the processes performed would be performed in the same manner on either type of relationship graph.
In regards to Claim 2, 10, and 16, Wana discloses:
wherein the respective directionalities comprises at least one of an up direction, a down direction, or a lateral direction. (Fig. 6; [0084])
In regards to Claims 3, 11, and 17, Wana discloses:
wherein the respective weights comprise a first weight for the up direction, a second weight for the down direction, and a third weight for the lateral direction, and at least two of the first weight, the second weight, or the third weight are different weighting including based on directionality, for example a direct manage one level higher may be weighted more than a direct subordinate one level lower (showing directionality affecting weights, emphasis on [0084] and Fig. 6, “…For example, direct manager, Susie Jones, may receive a weighted sub-score of 0.9. Jane Doe, subordinate, may receive a weighted sub-score of 0.7. A manager two levels removed from requester, Tom Johnson, such as John Smith, may receive a weighted score of only 0.5….”)
In regards to Claim 4, Wana discloses:
wherein the respective weights are further based on respective levels of the organization hierarchy the one or more links“For example, direct manager, Susie Jones, may receive a weighted sub-score of 0.9. Jane Doe, subordinate, may receive a weighted sub-score of 0.7. A manager two levels removed from requester, Tom Johnson, such as John Smith, may receive a weighted score of only 0.5.”)
In regards to Claim 7, Wana discloses:
a data collection component that collects data corresponding to the plurality of entities. (Abstract; Fig. 6; [0075]-[0079]; and multiple other places throughout the reference)
In regards to Claims 8, 14 ,and 20, Wana does not explicitly disclose, but Bo teaches: wherein the learner component generates, via a machine learning model, based on the weighted organizational distance score, a recommendation of an entity of the organization hierarchy to assign to the project team (Abstract; page 2, lines 24-40; page 3; Claim 2, recommends team members, see rejection of parent claims for further detail) 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have further modified the system of Wana so as to have included wherein the learner component generates, via a machine learning model, based on the weighted organizational distance score, a recommendation of an entity of the organization hierarchy to assign to the project team, as taught by Bo.
Wana discloses a “base” method/system in which user information and social connection information is used to determine distance scores between users, as shown above.  Bo teaches a comparable method/system in which user information and social connection information is used to determine distance scores between users, as shown above.  Bo also teaches an embodiment in which the learner component generates a recommendation of an entity of the organization hierarchy to assign to the project team, as shown above.  One of ordinary skill in the art would have recognized the adaptation of the learner component generates, via a machine learning model, based on the weighted organizational distance score, a recommendation of an entity of the organization hierarchy to assign to the project team to Wana could be performed with the technical expertise demonstrated in the applied references. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")


Claims 5, 6, 12, 13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wana in view of Bo et al. (CN 105701710 A) in further view of Zhang et al. (Pub. No. US 2015/0254371 A1).
In regards to Claims 5, 12, and 18, Wana/Bo does not explicitly disclose, but Zhang teaches:
wherein the weighted organizational distance score is further based on respective entity impact scores of at least one of entities of a plurality of entities. ([0063], weighted edge scores are adjusted in order to increase or decrees the influence of those scores on the overall path score, “types and association” (see also, at least [0057]-[0062]) of the edge paths (“impact” on the connections) can make one path more relevant (“improved accuracy”); see also [0084]; [0119]; and multiple other locations in the reference which discusses the determination of shortest path (more efficient route, related to improved accuracy); see also [0064], further discusses information about members that may be related to influence/impact of any member; see rejection of Claims 1, 9, and 15 for discussion of multiple entities in the analysis in Wana)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Wana/Bo so as to have included wherein the weighted organizational distance component calculates a weighted organizational distance score of the one or more links or one or more weighted links between the entities of the organization hierarchy based on an entity impact score of at least one of the entities, thereby facilitating at least one of improved accuracy of the learner component or improved performance of the processor, as taught by Zhang in order to find the most accurate and efficient path between nodes (Zhang, [0057]-[0064]; [0084]; [0119]). 
In regards to Claims 6, 13 ,and 19, Wana/Bo does not explicitly disclose, but Zhang teaches:
wherein the entity impact score of the respective entity impact scores is based on data selected from a group consisting of metadata, organizational rank, reporting chain, direct connection to one or more of the entities, a second entity impact score of a directly connected entity of the organization hierarchy, and online community activity. ([0061]-[0067], the edge types, associations, attributes, include analysis of direct connections)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Wana/Bo so as to have included wherein the computer executable components further comprise: an entity impact component that calculates an entity impact score of at least one of the entities based on data selected from a group consisting of metadata, organizational rank, reporting chain, direct connection to one or more of the entities, a second entity impact score of a directly connected entity of the organization hierarchy, and online community activity, as taught by Zhang in order to find the most accurate and efficient path between nodes (Zhang, [0057]-[0064]; [0084]; [0119]). 

Additional Prior Art Not Relied Upon
Ding et al. (TeamGen: An Interactive Team Formations System Based on Professional Social Network). Formations of teams based on weighted distance calculations between organization members (at least section 2, page 2). Appears on Applicant’s IDS.
Barrat et al. (The Architecture of Complex Weighted Networks). Weighted path score determinations includes information related to impact of users and improved path determination (at least section page 2, column 2). Appears on Applicant’s IDS.
Mui et al. (Pub. No. US 2003/0229529 A1). Formations of teams based on weighted distance calculations between organization members (at least section [1014]; [1233]). 
Brave et al. (Pub. No. US 2017/0286565 A1). Determines social distances between entities including weights and directionality (at least section [0051]; [0109]). 

Response to Arguments
Applicant’s arguments filed 4/4/2022 have been fully considered but they are not persuasive. Applicant is relying on the same arguments provided in the most recent after final submission.  Examiner’s responses to those remarks remain similar at this time and are provided below.
I. Rejection of Claims under 35 U.S.C. §101:
Applicant’s remarks rely mainly on the use of a machine learning algorithm for making predictions.  As discussed in the previous interview, the machine learning is claimed in a generic manner.  It is merely claimed as used for making these predictions/determinations, however, the machine learning model, itself, is not a part of the inventive concept.  Rather, it is used as a tool for performing the processes of the claimed invention.  Applicant has not provided sufficient explanation regarding why Applicant believes the alleged practical application is such and how it would get over the abstract idea related to the additional features in the claims. 
II. Rejection of Claims under 35 U.S.C. §103:
Applicant’s argues that Wana does not use “directionality”, however, the rejection clearly points out directionality (including bolded, underlined, and emphasized material).  Applicant has not addressed these citations and explanations.  Applicant has cited large portions of Wana and emphasized some material, however, some of this material is the same as what was cited by Examiner.  Applicant follows this by merely asserting that “directionality” is not shown, therefore it is not clear how/why Applicant believes this material does not read on the claims.  Had an interview been conducted, Examiner would have sought additional explanations and clarification and provided advice on how to respond to the rejections.
Applicant s remarks regarding Zhang appear to assert that Zhang and Wana both do not show the same material (including the entire independent claim).  Applicant is reminded that the combination of references and motivation should be addressed rather than a piecemeal analysis of the prior art references.
Additional remarks are drawn to the newly added claim material and therefore moot at this point.
See also Explanations in Claim 1, 9, and 15 regarding the additional limitations.  Although extensive language has been added, it appears that the only significant difference is the recitation of multiple pairs of users being analyzed instead of analyzing one user’s connections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393. The examiner can normally be reached M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                                        May 7, 2022

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629